UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-12295 GENESIS ENERGY, L.P. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 76-0513049 (I.R.S. Employer Identification No.) 919 Milam, Suite 2100, Houston, TX (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (713) 860-2500 Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.Common Units outstanding as of May 3, 2010:39,585,692 GENESIS ENERGY, L.P. Form 10-Q INDEX PART I.FINANCIAL INFORMATION Item 1. Financial Statements Page Unaudited Consolidated Balance Sheets – March 31, 2010 and December 31, 2009 3 Unaudited Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 4 Unaudited Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2010 and 2009 5 Unaudited Consolidated Statement of Partners’ Capital for the Three Months Ended March 31, 2010 and 2009 6 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 33 PART II.OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults upon Senior Securities 33 Item 4. [Removed and Reserved] 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 -2- Index GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED BALANCE SHEETS (In thousands) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - trade, net of allowance for doubtful accounts of $1,324 and $1,372 at March 31, 2010 and December 31, 2009, respectively Accounts receivable - related party Inventories Investment in direct financing leases, net of unearned income - current portion Other Total current assets FIXED ASSETS, at cost Less:Accumulated depreciation ) ) Net fixed assets INVESTMENT IN DIRECT FINANCING LEASES, net of unearned income CO2 ASSETS, net of accumulated amortization EQUITY INVESTEES AND OTHER INVESTMENTS INTANGIBLE ASSETS, net of accumulated amortization GOODWILL OTHER ASSETS, net of accumulated amortization TOTAL ASSETS $ $ LIABILITIES AND PARTNERS' CAPITAL CURRENT LIABILITIES: Accounts payable - trade $ $ Accounts payable - related party Accrued liabilities Total current liabilities LONG-TERM DEBT, $46,400 and $46,900 nonrecourse to Genesis Energy, L.P. at March 31, 2010 and December 31, 2009, respectively DEFERRED TAX LIABILITIES OTHER LONG-TERM LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 13) PARTNERS' CAPITAL: Common unitholders, 39,586 and 39,488 units issued and outstanding, at March 31, 2010 and December 31, 2009, respectively General partner Accumulated other comprehensive loss ) ) Total Genesis Energy, L.P. partners' capital Noncontrolling interests Total partners' capital TOTAL LIABILITIES AND PARTNERS' CAPITAL $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. -3- Index GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per unit amounts) Three Months Ended March 31, REVENUES: Supply and logistics: Unrelated parties $ $ Related parties Refinery services Pipeline transportation, including natural gas sales: Transportation services - unrelated parties Transportation services - related parties Natural gas sales revenues CO2 marketing: Unrelated parties Related parties Total revenues COSTS AND EXPENSES: Supply and logistics costs: Product costs - unrelated parties Product costs - related parties - Operating costs Refinery services operating costs Pipeline transportation costs: Pipeline transportation operating costs Natural gas purchases CO2 marketing costs: Transportation costs Other costs 16 16 General and administrative Depreciation and amortization Net loss (gain) on disposal of surplus assets 80 ) Total costs and expenses OPERATING INCOME Equity in earnings of joint ventures Interest income 14 21 Interest expense ) ) Income before income taxes Income tax expense ) ) NET INCOME Net loss (income) attributable to noncontrolling interests ) NET INCOME ATTRIBUTABLE TO GENESIS ENERGY, L.P. $ $ -4- Index GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS - CONTINUED (In thousands, except per unit amounts) Three Months Ended March 31, NET INCOME ATTRIBUTABLE TO GENESIS ENERGY, L.P. PER COMMON UNIT: BASIC $ $ DILUTED $ $ WEIGHTED AVERAGE OUTSTANDING COMMON UNITS: BASIC DILUTED The accompanying notes are an integral part of these unaudited consolidated financial statements. GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) Three Months Ended March 31, Net income $ $ Change in fair value of derivatives: Current period reclassification to earnings Changes in derivative financial instruments - interest rate swaps ) ) Comprehensive income Comprehensive loss (income) attributable to noncontrolling interests (3 ) Comprehensive income attributable to Genesis Energy, L.P. $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. -5- Index GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED STATEMENTS OF PARTNERS' CAPITAL (In thousands) Partners' Capital Number of Common Units Common Unitholders General Partner Accumulated Other Comprehensive Loss Non- Controlling Interests Total Capital Partners' capital, January 1, 2010 $ $ $ ) $ $ Comprehensive income: Net income - - ) Interest rate swap losses reclassified to interest expense - - - Interest rate swap loss - - - ) ) ) Cash contributions - - 37 - - 37 Cash distributions - ) ) - (2 ) ) Contribution for executivecompensation (See Note 9) - - ) - - ) Unit based compensation expense 98 20 - - - 20 Partners' capital, March 31, 2010 $ $ $ ) $ $ Partners' Capital Accumulated Number of Other Non- Common Common General Comprehensive Controlling Total Units Unitholders Partner Loss Interests Capital Partners' capital, January 1, 2009 $ $ $ ) $ $ Comprehensive income: Net income - ) - 11 Interest rate swap loss reclassified to interest expense - - - 64 68 Interest rate swap loss - - - ) ) ) Cash distributions - ) ) - (1 ) ) Contribution for executive compensation (See Note 9) - Unit based compensation expense - Partners' capital, March 31, 2009 $ $ $ ) $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. -6- Index GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities - Depreciation of fixed assets Amortization of intangible and CO2 assets Amortization of credit facility issuance costs Amortization of unearned income and initial direct costs on direct financing leases ) ) Payments received under direct financing leases Equity in earnings of investments in joint ventures ) ) Distributions from joint ventures - return on investment Non-cash effect of unit-based compensation plans Non-cash compensation charge ) Deferred and other tax liabilities Other non-cash items ) Net changes in components of operating assets and liabilities (See Note 10) ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Payments to acquire fixed and intangible assets ) ) Investments in joint ventures and other investments - ) Other, net Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Bank borrowings Bank repayments ) ) General partner contributions 37 - Noncontrolling interests contributions, net of distributions (2
